ORDER

LOURIE, Circuit Judge.
Jonathan Baker moves for reconsideration of the court’s March 24, 2004 order dismissing his petition for review for failure to file a brief.
Baker states that he has retained new counsel. Patricia Finn, Esq. submits an entry of appearance on behalf of Baker. However, an entry of appearance cannot be filed until counsel becomes a member of this court’s bar. Baker also submits an informal brief and states that “a more formal brief will be filed within 60 days.” The court notes that a party represented by counsel may only file a formal brief.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted, the dismissal order is vacated, and the mandate is recalled.
(2) Counsel is directed to promptly submit a completed application for admission to this court’s bar.
(3) Baker’s formal brief is due within 60 days of the date of the filing of this order.
(4) The revised official caption is reflected above.